UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-1376


LYNNETTE COLE,

                 Plaintiff – Appellant,

          v.

CHARLOTTE MECKLENBURG SCHOOL DISTRICT,

                 Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   David C. Keesler,
Magistrate Judge. (3:13-cv-00057-DCK)


Submitted:   September 15, 2014           Decided:   September 24, 2014


Before GREGORY, DUNCAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lynnette   Cole,  Appellant   Pro    Se.   Margaret  Mary        Manos,
CHARLOTTE-MECKLENBURG   GOVERNMENT    CENTER,   Charlotte,        North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lynnette   Cole        appeals      the     magistrate      judge’s       order

granting    the   Defendant’s       motion       for     summary     judgment        on   her

failure     to    accommodate        claim           under    the     Americans           with

Disabilities Act.          On appeal, she contends that the magistrate

judge erred in granting summary judgment to the Defendant based

on the evidence.      We affirm.

            We    review    the     grant       of    summary    judgment       de    novo,

applying the same legal standards as the magistrate judge and

viewing    the    evidence     in    the        light     most      favorable    to       the

nonmoving party.       Martin v. Lloyd, 700 F.3d 132, 135 (4th Cir.

2012).     A court must enter summary judgment “against a party who

fails to make a showing sufficient to establish the existence of

an element essential to that party’s case, and on which that

party will bear the burden of proof at trial.”                        Celotex Corp. v.

Catrett, 477 U.S. 317, 322 (1986).

            “Where the record taken as a whole could not lead a

rational trier of fact to find for the non-moving party, there

is no genuine issue for trial.”                 Matsushita Elec. Indus. Co. v.

Zenith    Radio   Corp.,     475    U.S.     574,       587   (1986)    (citation         and

internal quotation marks omitted).                    “The nonmoving party cannot

create a genuine issue of material fact through mere speculation

or the building of one inference upon another,” Othentec Ltd. v.

Phelan, 526 F.3d 135, 140 (4th Cir. 2008) (citation and internal

                                            2
quotation omitted), and she cannot defeat summary judgment with

merely a scintilla of evidence, Am. Arms Int’l v. Herbert, 563

F.3d 78, 82 (4th Cir. 2009).           Rather, she must produce evidence

“upon which a jury could properly proceed to find a verdict for

the party producing it, upon whom the onus of proof is imposed.”

Othentec Ltd., 526 F.3d at 140 (citations and internal quotation

marks omitted).

             We have reviewed the record and the parties’ briefs,

and    we   conclude    that   the   magistrate    judge     did   not    err   in

granting summary judgment to the Defendant.

             Accordingly, we affirm the magistrate judge’s order.

We    dispense   with   oral   argument    because     the   facts   and   legal

contentions      are   adequately    presented    in   the   materials     before

this court and argument would not aid the decisional process.


                                                                         AFFIRMED




                                       3